Citation Nr: 1742629	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an extraschedular rating for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, currently rated as 30 percent disabling prior to September 11, 2015, and as 50 percent rating thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to August 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in April 2006, July 2008, and May 2009. 

A hearing was held in December 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In March 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

In a July 2015 decision, the Board denied service connection for sinusitis, diabetes mellitus, and denied a compensable rating for right upper extremity scars. The Board also remanded the claim for an increased initial rating for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus for a VA examination.

In a November 2015 rating decision, the RO awarded a higher 50 percent rating for the Veteran's bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, effective from September 11, 2015.

In a May 2016 decision, the Board denied an increase in a 30 percent rating for bilateral pes planus with hammertoes, and right hallux rigidus prior to September 11, 2015, and denied an increase in a 50 percent rating for this disability from that date. In its decision, the Board declined to refer the issue of entitlement to an extraschedular rating to the VBA's Director of Compensation, and determined that the requirements for a TDIU were not met.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In an August 2017 joint motion for partial remand (JMPR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated only to the extent that it declined to refer the claim of entitlement to a rating in excess of 30 percent for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus prior to September 11, 2015, and in excess of 50 percent thereafter, for extraschedular consideration, and to the extent that it denied entitlement to a TDIU, and these issues remanded. 

In an August 2017 Court order, the JMPR was granted, the Board's May 2016 decision was vacated only as to the above issues, and the issues were remanded. However, the appeal as to the issue of entitlement to a schedular rating in excess of 30 percent for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus prior to September 11, 2015, and in excess of 50 percent thereafter was dismissed. The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the JMPR, the parties agreed that the Board did not provide an adequate statement of reasons and bases to support its determinations.

The parties agreed that in declining to refer the claim of entitlement to a higher rating for the Veteran's service-connected disabilities of the feet for extraschedular consideration, the Board determined that the relevant schedular criteria adequately described his symptoms of bilateral pes planus, hammertoes, Morton's metatarsalgia, and hallux rigidus disabilities. The Board found that his symptoms involving his feet and toes, including bilateral foot pain, pain with standing or walking, and use or inadequacy of use of orthotics, were all contemplated by the relevant diagnostic codes. The parties stated that the Board failed to address evidence that he experienced bilateral tenderness in the Achilles tendons and tenderness in the sinus tarsi of the left foot, as noted in an April 2009 VA examination report. The Board also failed to address the April 2009 VA examiner's diagnosis of bilateral Achilles tendonitis, and the Veteran's December 2012 testimony that he took medication for constant pain attributable to his pes planus condition and was made drowsy by the medication. The parties agreed that on remand the Board must address the above symptoms as well as the evidence regarding the effects of his medication in considering whether the threshold factor for extraschedular referral is met, citing Thun v. Peake, 22 Vet. App. 111, 115 (2008), and Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (stating that factors including heavy medications an appellant had to take for his service-connected condition could have led the Director of VA's Compensation and Pension Service to consider an extraschedular rating). 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance. In light of the JMPR and Court Order, the Board finds that remand for referral of the extraschedular issue to the Director of Compensation Service (or designee) is warranted. 

The Veteran was last afforded a VA examination of the feet in September 2015. Subsequent to that examination, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing. The September 2015 VA examination report does not contain the requisite findings. Accordingly, on remand the Veteran should be afforded a contemporaneous VA examination of his service-connected foot disabilities.

The Board notes that recent evidence shows that the Veteran is incarcerated. A Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claim. 38 U.S.C.A. § 5103A (West 2014). Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as non-incarcerated Veterans. See Bolton v. Brown, 8 Vet. App. 185 (1995). While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides. Id. at 191.

In the JMPR, the parties also agreed that although the Board addressed the Veteran's  potential entitlement to a TDIU and determined that the evidence did not show that his service-connected bilateral foot disorder rendered him unemployable, it did not address his abilities or employment history, and failed to address the Veteran's hearing testimony that foot pain and drowsiness from medication hindered his ability to work and caused him to miss work. The parties agreed that on remand the Board must provide adequate reasons and bases for its determination regarding whether the Veteran is entitled to a TDIU. 

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). In light of the JMPR and Court Order, the Board finds that additional development is needed as to the TDIU issue.

The AOJ must provide the Veteran with notice as to the TDIU claim, ask him to fill out a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and return it to VA, obtain relevant medical records, and adjudicate the TDIU claim based on a review of all of the evidence.

The Veteran's service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16 (a), as his combined disability rating is not 70 percent. 38 C.F.R. § 4.16 (a). Nevertheless, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16 (b), provided that it is shown he is precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disabilities. 

If after consideration of the claim for an extraschedular rating for the service-connected foot disability, the Veteran still does not meet the schedular criteria for a TDIU, then consideration of extraschedular entitlement to a TDIU should also be accomplished by the Director of Compensation Service (or designee). See 38 C.F.R. § 4.16 (b).

On remand, the AOJ should ascertain if the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and if so, obtain the SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary release(s), obtain relevant VA or private medical records pertaining to treatment or evaluation of a foot disability or other service-connected disabilities dated since August 2015, and associate them with the claims file.

2. Send the Veteran a VA Form 21-8940, and ask him to fill the form out completely. In particular, he is asked to clarify if and when he stopped working, and list all of his employment for the last years that he worked.

3. Ascertain if the Veteran is in receipt of disability benefits from SSA based on service-connected disability. If so, obtain his SSA records, including all medical records this other Federal agency considered in determining his entitlement.

4. Then, schedule a VA compensation examination to determine the current severity of the service-connected bilateral foot disability (pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus). The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All indicated tests should be performed.

(a) Range of motion testing should be undertaken for the Veteran's feet, and it should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (bilateral pes planus with hammer toes, Morton's metatarsalgia and right hallux rigidus, status post chip fracture of the tip of the distal phalanx of the left third finger with hyperesthesia, burn scar of the right forearm and right hand, and pseudofolliculitis barbae) relative to his ability to engage in substantially gainful employment. 

Neither age nor nonservice-connected disabilities should be considered. The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5. After the actions in paragraphs 1-4 have been completed, refer the claim for consideration of an extraschedular rating for the service-connected bilateral foot disabilities (currently assigned schedular ratings of 30 percent prior to September 11, 2015, and 50 percent thereafter) under 38 C.F.R. § 3.321 to the Director of Compensation Service.

6. Then, readjudicate the claim for an extraschedular rating for the service-connected bilateral foot disabilities, and adjudicate the claim for a TDIU. If the schedular requirements for a TDIU are not met, consider referral of the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to adjudication of that claim.

7. If these claims are not resolved in the Veteran's favor, issue a supplemental statement of the case and provide the Veteran and his representative with the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




